Name: 2004/547/EC, Euratom:Council Decision of 30 April 2004 amending the Decision of 13 September 1999 laying down the conditions of employment of the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, and the Decision of 13 September 1999 laying down the conditions of employment of the Deputy Secretary-General of the Council of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service
 Date Published: 2004-07-15

 15.7.2004 EN Official Journal of the European Union L 243/28 COUNCIL DECISION of 30 April 2004 amending the Decision of 13 September 1999 laying down the conditions of employment of the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, and the Decision of 13 September 1999 laying down the conditions of employment of the Deputy Secretary-General of the Council of the European Union (2004/547/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof, Whereas: (1) Council Regulation (EC, Euratom) No 723/2004 (1) amended the Staff Regulations of officials and the Conditions of employment of other servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (2). (2) On the one hand, Regulation 1292/2004 (3) amended Regulation No 422/67/EEC, 5/67/Euratom of the Council of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance (4), and, on the other hand, the Council Regulation 1293/2004 (5) amended Council Regulation (EEC, Euratom, ECSC) No 2290/77 of 18 October 1977 determining the emoluments of the members of the Court of Auditors (6). (3) It is therefore appropriate to amend the Council Decision of 13 September 1999 laying down the conditions of employment of the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, and the Council Decision of 13 September 1999 laying down the conditions of employment of the Deputy Secretary-General of the Council of the European Union in order to reflect the aforementioned amendments, HAS DECIDED AS FOLLOWS: Article 1 The Council Decision of 13 September 1999 laying down the conditions of employment of the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, is hereby amended as follows: 1. in the first paragraph of Article 1:  the terms at grade A1 final step shall be replaced by at grade 16 third step;  the following sentence shall be added: However, from 1 May 2004 to 30 April 2006, the terms at grade 16 third step  shall be taken to mean at grade A*16 third step .; 2. the following phrase shall be added at the end of the second paragraph of Article 1: and Article 17 of Annex VII to the Staff Regulations shall apply to him by analogy. Article 2 The Council Decision of 13 September 1999 laying down the conditions of employment of the Deputy Secretary-General of the Council of the European Union is hereby amended as follows: 1. in the first paragraph of Article 1:  the terms at grade A1 final step shall be replaced by at grade 16 third step;  the following sentence shall be added: However, from 1 May 2004 to 30 April 2006, the terms at grade 16 third step  shall be taken to mean at grade A*16 third step .; 2. the following phrase shall be added at the end of the second paragraph of Article 1: and Article 17 of Annex VII to the Staff Regulations shall apply to him by analogy. Article 3 This Decision shall be notified to the Secretary-General of the Council of the European Union, High Representative for the Common Foreign and Security Policy, and to the Deputy Secretary-General of the Council of the European Union by the President of the Council. Done at Brussels, 30 April 2004. For the Council The President B. COWEN (1) OJ L 124, 27.4.2004, p. 1. (2) OJ L 56, 4.3.1968, p. 1. (3) See page 23 of this Official Journal. (4) OJ 187, 8.8.1967, p. 1. Regulation as last amended by Council Regulation (EC, ECSC, Euratom) No 2778/98 (OJ L 347, 23.12.1998, p. 1). (5) See page 26 of this Official Journal. (6) OJ L 268, 20.10.1977, p. 1. Regulation as last amended by Council Regulation (EC, ECSC, Euratom) No 840/95 (OJ L 85, 19.4.1995, p. 10).